AO 245B (CA D Rev. I 19) Judgment in a Criminal Case                                                                FILED
                                                                                                                    Mar 27 2020
                                          UN1TED STATES DISTRICT COURT
                                                                                                              CLERK, U.S. DISTRICT COURT
                                              0   TH RN DI TRICT OF CALIFORNIA                             SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                           BY         s/ lindseyf     DEPUTY
                    JTED STATE OF AMERICA                               JUDGMENT IN A CRIMI
                                     V.                                 (For Offenses Committed On or After
              FERNA DO PEREZ FERRATT (1)
                                                                           Ca e       umber:   3:19-CR-03604-AJB

                                                                        GERALD MCFADDE
                                                                        Defendant"s   norne)
  SM     umber                        88462-298

• -
THE DEFENDA T :
IZI pleaded guilty to count(s)            ONE (1) OF THE INFORMATIO

D      wa found guilty on count( )
       after a plea of not guilty.
Accordinoly, the defendant is adjudged guilry of such count(s), which involve rhe following offense(s):


Title and Section / Nature of Offense                                                                                     Count
21 :952 960; 18:2 - Importation Of Methamphetamine· Aiding and Abetting (Felony)                                              I




     The defendant is sentenced a provided in page 2 through
                                                                  - - -5- - - of this judgment.
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
D      The defendant has been found not guilty on count( )

 D     Count(s)                                                 is            dismissed on the motion of the United States.

IZI    Assessment: $100.00 - REMJTTED


 D     JVTA A ses ment*: $

       *Justice for Victims ofTrafficking Act of2015, Pub. L.        o. 114-22.
 IZI   Fine waived                   D Forfeiture pursuant to order filed                                         , included herein.
       IT J ORDERED that the defendant must notify the United States Attorney for this district within 30 day of any
change of name, residence. or mailing addres until all fines. restitution, co ts, and pecial a se sment imposed b thi
judgment are fully paid. If ordered to pay re titution , the defendant must notify the court and United tate Attorney of
an material change in the defendant' economic circumstance .
AO 245B (CASO Rev. 1/ 19) Judgment in a Criminal Case

DEFENDANT:                FERNANDO PEREZ FERRATT (I)                                               Judgment - Page 2 of 5
CASE NUMBER:              3: l 9-CR-03604-AJB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total tenn of:
 THIRTY-SEVEN (37) MONTHS




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
          - PLACEMENT DESIGNATION TO THE WESTERN REGION, DISTRICT OF ARIZONA
              SPECIFICALLY FCC TUSCON TO FACILITATE FAMILY VISITS




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D at                             A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _

       D    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ---------------
 at _ __ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STA TES MARSHAL




                                                                                                   3: 19-CR-03604-AJB
     AO 245B (CASO Rev. 1/ 19) Judgment in a Criminal Case

     DEFENDANT:               FERNANDO PEREZ FERRATT (I)                                                    Judgment - Page 3 of 5
     CASE NUMBER:             3: l 9-CR-03604-AJB

                                                  SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
THREE (3) YEARS

                                              MANDATORY CONDITIONS
I. The defendant must not commit another federal. state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from an) unlawful use of a
   controlled substance. The defendant must submit to one drug test within IS days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           •
           The above drug testing condition is suspended, based on the court's detem1ination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authori,ing
     a sentence of restitution. (check if applicable)
5.    IZ!The defendant must cooperate in the collection of DNA as directed by the probation officer. (ched. if applicable)
6.   • The defendant must comply with the requirements of the SeA Offender Registration and Notification Act (34 U.S.C. §
     2090 I. ct seq.) as directed by the probation officer, the Bureau of Prisons. or any state sex offender registration agenc) in
     the location where the defendant resides, works, is a student. or was convicted ofa qualifying offense. (check if
     applicable)
7.    • The defendant must participate in an approved program for domestic violence. (check if applicable)
T he defendant must comply with the standard conditions that have been adopted b) this court as well as with any other
conditions on the attached page.




                                                                                                           3: l 9-CR-03604-AJB
                                                                       -------------~------------~.

 AO 245B (CASD Rev. l/19) Judgment in a Criminal Case

 DEFENDANT:                  FERNANDO PEREZ FERRATT (I)                                                             Judgment - Page 4 of 5
 CASE NUMBER:                3: l 9-CR-03604-AJB

                                     ST AND ARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
whi le on supervision and identify the minimum tools needed by probation officers to keep informed. report to the
court about and bring about improvements in the defendam·s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment. unless the probation officer instructs the defendant to report to a different probation
   office or within a different time fi-ame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside,~ ithout first
   gening penniss ion from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant). the defendant must notif) lhe
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances. the defendant must notify lhe probation officer within 72 hours of becoming aware ofa change or
   expected change.

6. The defendant must allow the probation officer to visit them al any time at their home or elsewhere, and the defendant must
   pem1it the probation officer to take any items prohibited by the conditions of their supervision that he or ~he observes 111 plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment. unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted ofa felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement oflicer. the defendant must notify the probation officer within 72 hours.

I0. The defendant must not own. possess, or have access to a fireann, ammunition. destructive device. or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11 . The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization}, the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3: l 9-CR-03604-AJB
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFE DANT:            FERNANDO PEREZ FERRA IT (I)                                           Judgment - Page 5 of 5
CASE NUMBER:          3: 19-CR-03604-AJB

                               SPECIAL CONDITIONS OF SUPERVISION

1.     If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States
       illegally and report to the probation officer within 24 hours of any reentry into the United States;
       supervision waived upon deportation, exclusion, or voluntary departure.


II




                                                                                           3: l 9-CR-03604-AJB
